Citation Nr: 0211544	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  00-24 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for traumatic osteoarthritis of the left knee with 
osteochondromatosis and loose bodies. 

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left hip 
disorder. 

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right knee 
disorder. 

(The issues of service connection for right knee and left hip 
disabilities as secondary to the service-connected left knee 
disability, and service connection for a right hip disability 
on a direct basis and as secondary to the service-connected 
left knee disability, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1947.   

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina, (the RO) which denied 
entitlement to an increased rating for the left knee 
disability, and entitlement to service connection for left 
and right hip and right knee disabilities.  The rating 
decision also determined that new and material evidence had 
not been submitted to reopen the claim for service connection 
for aseptic necrosis of the left hip and osteoarthritis of 
the right knee.      

The veteran had a hearing before the undersigned Board Member 
in May 2002.  

The Board recognizes that the claim of service connection for 
a left hip disorder was finally denied in a decision rendered 
by the Board in November 1985.  It is further recognized that 
the United States Court of Appeals for Veterans Claims 
(Court) has held that when a provision of law or regulation 
creates a new basis of entitlement to benefits, an 
applicant's claim of entitlement under such law or regulation 
is a claim separate and distinct from a claim previously 
filed and finally denied prior to the liberalizing law or 
regulation.  Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993, 
aff'd per 1 F.3d 368 (Fed. Cir. 1994), Ashford v. Brown, 10 
Vet. App. 120, 124 (1997).  The veteran is arguing that the 
service-connected left knee disorder aggravates the left hip 
disorder.  This theory of entitlement, on the basis of 
aggravation of a nonservice-connected disability by a 
service-connected disability, was created in Allen v. Brown, 
7 Vet. App. 439 (1995).  Thus, the reopening requirements of 
38 U.S.C.A. § 5108 (West 1991) do not apply as to the current 
claim of entitlement to service connection for a left hip 
disorder as secondary to the service-connected left knee 
disorder and this claim will be addressed on a de novo basis.  

The Board is undertaking additional development with respect 
to the issues of service connection for right knee and left 
hip disabilities as secondary to the service-connected left 
knee disability, and service connection for a right hip 
disability on a direct basis and as secondary to the service-
connected left knee disability, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9 (a)(2)).  When the additional development 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903)).  After giving notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing these issues.  


FINDINGS OF FACT

1.  The service-connected traumatic osteoarthritis of the 
left knee with osteochondromatosis and loose bodies is 
principally manifested by complaints of pain with X-ray 
findings of severe degenerative joint disease, limitation of 
extension to 5 degrees, limitation of flexion to 90 degrees, 
and marked enlargement of the knee joint.  

2.  In an unappealed decision of April 1974, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
right knee disability.   

3.  The evidence added to the record since the RO denied the 
claim in April 1974 is new, and when considered by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
right knee disorder.  

4.  In an unappealed decision of November 1985, the Board 
denied the claim of service connection for a left hip 
disability to include ankylosed left hip secondary to severe 
avascular necrosis on the basis that there was no indication 
in the record that the left hip disability had its origin in 
or was aggravated by service. 

5.  The evidence added to the record since the Board denied 
the claim in November 1985 is cumulative and redundant, and 
by itself or in connection with evidence previously assembled 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim. 



CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for traumatic osteoarthritis of the left knee with 
osteochondromatosis and loose bodies have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5262 (2001). 

2.  Evidence added to the record since the RO's final April 
1974 rating decision is new and material; thus, the veteran's 
claim of entitlement to service connection for a right knee 
disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156, 20.1103 (2001).

3.  Evidence added to the record since the Board's final 
November 1985 rating decision is not new and material; thus, 
the veteran's claim of entitlement to service connection for 
a left hip disability is not reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. §§ 3.156, 20.1100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an increased rating for a left knee 
disability and the claim to reopen the claims for service 
connection for a left hip and right knee disabilities, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA examinations in 
February 2000 and March 2001 to determine the nature and 
extent of his left knee, left hip, and right knee 
disabilities, and to obtain an opinion as to the etiology of 
the right knee disability.  His service medical records are 
associated with the claims folder.  Pertinent VA treatment 
records have been obtained.  The veteran and his 
representative have been provided with a statement of the 
case and supplemental statement(s) of the case that discuss 
the pertinent evidence, and the laws and regulations related 
to the claim, and essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  In a March 
2001 letter, the RO notified the veteran of the evidence 
needed to substantiate his claim and offered to assist him in 
obtaining any relevant evidence.  This letter gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  In a March 2001 statement, the veteran 
indicated that he had no additional medical evidence to 
submit.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to an increased rating for traumatic 
osteoarthritis of the left knee with osteochondromatosis and 
loose bodies

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2001).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2001).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2001).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  The joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and non 
weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2001).  

Under Diagnostic Code 5257 (other impairment of the knee: 
recurrent subluxation or lateral instability), a 10 percent 
disability evaluation requires slight recurrent subluxation 
or lateral instability.  A 20 percent evaluation requires 
moderate recurrent subluxation or lateral instability.  A 30 
percent evaluation requires severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2001).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent rating is 
assigned.  Id.  With X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, a 10 
percent rating is assigned.  Id.  The Schedule notes that the 
20 percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Id.

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2001).  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2001).
 
Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

Under Diagnostic Code 5262, a 10 percent rating is warranted 
for malunion of the tibia and fibula with slight ankle or 
knee disability, and a 20 percent rating is warranted for 
malunion of the tibia and fibula with moderate ankle or knee 
disability.  Impairment of the tibia and fibula represented 
by malunion with marked knee or ankle disability warrants a 
30 percent disability rating.  When impairment of the tibia 
and fibula results in nonunion with loose motion and 
necessitating a brace, a 40 percent rating is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II (2001).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  See VAOPGCPREC 
23-97.  VA General Counsel held in VAOPGCPREC 23-97 that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any:

"...separate rating must be based upon additional 
disability.  When a knee disorder is already rated 
under [Diagnostic Code] 5257, the veteran must also 
have limitation of motion under [Diagnostic Code] 
5260 or [Code] 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero-percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned." 

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59 (which specifically provides that, when a 
veteran has arthritis that is productive of actually painful 
motion due to unstable or malaligned joints due to healed 
injury, the disability is entitled to the minimum compensable 
evaluation for the joint, i.e., 10 percent under either 
Diagnostic Code 5260 or 5261).  Precedent opinions of the VA 
General Counsel are binding on the Board.  See 38 U.S.C.A. 
§ 7104(c). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 


Factual Background

A March 1999 VA treatment record indicates that the range of 
motion of the left knee was 15 degrees to 90 degrees.  The 
knee was stable to valgus and varus stress.  

A February 2000 VA examination report indicates that the 
veteran had complaints of pain in the left knee.  The veteran 
used a walker.  Range of motion of the left knee was 5 
degrees of extension to 85 degrees of flexion.  There was 
pain with motion.  There was evidence of painful motion but 
no evidence of edema, effusion, instability, weakness, 
tenderness, redness or heat.  There was marked enlargement of 
the left knee joint.  Weight bearing was not good.  There was 
no shortening of the legs.  The diagnosis was severe 
osteoarthritis of the left knee.  X-ray examination revealed 
severe degenerative changes of the left knee.     

A March 2001 VA examination report indicates that the veteran 
was in a wheelchair.  The veteran had complaints of pain and 
stiffness in the left knee.  He also had complaints of 
swelling.  There was no redness, heat, instability, giving 
way, locking or lack of endurance.  Examination of the left 
knee revealed that the left knee had an enlarged shape.  The 
left knee was in valgus position.  The veteran lacked 5 
degrees of extension and was able to flex the left knee to 90 
degrees.  There was no laxity in varus or valgus stress.  
Drawer signs were negative.  No weakness was demonstrated.  
The diagnosis was injury with degenerative arthritis of the 
left knee with deformity and painful limited motion.  

Analysis

The veteran's traumatic osteoarthritis of the left knee with 
osteochondromatosis and loose bodies is rated as 30 percent 
disabling under Diagnostic Code 5010, arthritis due to 
trauma, substantiated by X-ray findings, and Diagnostic Code 
5262, Impairment of the tibia and fibula.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5262.  X-ray examination 
shows that the veteran has severe degenerative changes in the 
left knee with a complete loss of joint spaces and bone 
against bone involving the femoral and tibial plateau.  The 
medical evidence shows that the veteran has a marked knee 
disability.  The VA examination reports dated in 2000 and 
2001 indicate that the veteran had painful motion of the left 
knee with marked enlargement of the left knee joint.   

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 30 percent under 
Diagnostic Codes 5262.  Although the medical evidence of 
record shows that the veteran has impairment of the tibia 
with a marked knee disability, there is no medical evidence 
of impairment of the tibia resulting in nonunion with loose 
motion.  The X-ray evidence showed mild sclerosis of the 
medial tibial plateau.  There is no evidence of nonunion of 
the tibia.  There is no medical evidence of loose motion and 
there is no indication that the veteran wore a brace on the 
left knee.  Thus, the Board concludes that a rating in excess 
of 30 percent is not warranted under Diagnostic Code 52621.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 30 percent under 
Diagnostic Code 5010.  

Diagnostic Code 5010 indicates that the arthritis due to 
trauma is rated as degenerative arthritis.  Degenerative 
arthritis is rated under Diagnostic Code 5003.  Diagnostic 
Code 5003 specifies that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).  Diagnostic Codes 5260 
and 5261, are utilized to rate limitation of flexion and 
extension of the knee joint.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261 (2001). 

A disability evaluation in excess of 30 percent is not 
warranted under Diagnostic Code 5260, limitation of flexion 
of the leg.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

In order for a disability evaluation in excess of 30 percent 
to be assigned under Diagnostic Code 5261, extension of the 
left knee must be limited to 30 degrees or more.  The medical 
evidence of record shows that in March 1999, the veteran had 
limitation of extension to 15 degrees.  Upon VA examination 
in February 2000, extension was limited to 5 degrees.  In a 
December 2000 statement, Dr. R.R. stated that extension of 
the left knee was limited to 30 degrees.  However, upon VA 
examination in March 2001, extension was limited to 5 
degrees.  Thus, the Board concludes that a rating in excess 
of 30 percent is not warranted under Diagnostic Code 5261.  
38 C.F.R. § 4.71a, Diagnostic Code 5261. 

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

However, the Court has also held that where a diagnostic code 
is not predicated on a limited range of motion alone, such as 
with Diagnostic Code 5262, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the knee.  

A disability evaluation in excess of 30 percent is not 
available under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (other impairment of knee, recurrent 
subluxation or lateral instability), because subluxation and 
instability are not demonstrated.  

There is no evidence of ankylosis of the left knee.  The 
medical evidence shows that upon VA examination in March 
2001, the veteran had range of motion of the left knee from 5 
degrees to 90 degrees.  Therefore, a higher rating is not 
warranted under Diagnostic Code 5256.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2001).  A disability evaluation in 
excess of 30 percent is not available under Diagnostic Code 
5258.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2001).     

Lastly, the Board finds that a separate 10 percent evaluation 
is not warranted for the left knee disability under 
VAOPGCPREC 23-97 for instability, in addition to the 30 
percent evaluation assigned under Diagnostic Codes 5003 and 
5010.  The medical evidence of record shows that there were 
no findings of instability in the left knee upon VA 
examination in 2000 and 2001 in addition to the painful 
motion and arthritis.   

The Board notes that there is a lack of evidence regarding an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, as to warrant referral 
of the case to appropriate VA officials for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2001).  Shipwash v. Brown, 8 Vet. App. 218 (1995).  In this 
regard, there is no evidence that the service-connected left 
knee disability presents unusual or exceptional disability 
picture.  As discussed in detail above, the service-connected 
left knee disability is manifested by pain, limitation of 
motion, degenerative joint disease, and marked enlargement of 
the knee joint.  The veteran's left knee disability is rated 
as 30 percent disabling under Diagnostic Codes 5010 and 5262.  
The Board finds that the veteran's symptoms are consistent 
with the criteria in the Rating Schedule and the disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

There is no indication that the veteran has been hospitalized 
frequently for the left knee disability.  There is no 
evidence of recent hospitalization.  

Likewise, there is no evidence indicating that the veteran 
has had marked interference with employment so as to render 
impractical the application of the regular schedular 
standards for a knee disorder.  The Board stresses that 
38 C.F.R. § 3.321(b)(1) requites marked interference with 
employment, not simply interference.  The records shows that 
the veteran has not worked since the 1970's.  However, the 
medical evidence shows that the veteran has several 
nonservice-connected disabilities in addition to the left 
knee disability.  There is no medical evidence that the left 
knee disability alone causes the veteran's unemployability.  
The currently assigned 30 percent disability evaluation under 
Diagnostic Codes 5003 and 5262 is an acknowledgment on the 
part of VA that interference with employment exists.  See 
38 C.F.R. §§ 3.321(a), 4.1; see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  

The Board has no reason to doubt that the veteran's 
disability causes him discomfort and may limit his efficiency 
in certain tasks.  This alone, however, does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  See 
also 38 C.F.R. §§ 3.321(a), 4.1 (2001).  Accordingly, the 
Board determines that the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted 
for the left knee disability.  

Based on the above evidence, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability evaluation in excess of 30 percent for the 
veteran's service-connected left knee disability under 
Diagnostic Codes 5010 and 5262.  The preponderance of the 
evidence is against the claim and the claim is denied.  

III.  Whether new and material evidence has been submitted to 
reopen the claims of service connection for a right knee 
disability and a left hip disability

Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2001).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2001).

In general, Board decisions which are unappealed become 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2001). 

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


Analysis

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right knee 
disability

In a December 1951 decision, the RO denied the claim for 
service connection for a right knee disability on the basis 
that there was no indication in the record that the veteran 
had a right knee injury in service.  The veteran was notified 
of this decision and did not file an appeal.  The decision 
became final.  Decisions of the RO are final under 
38 U.S.C.A. § 7105 (West 1991); however, the VA must reopen 
the claim and review the former disposition of the case where 
new and material evidence is submitted with regard to that 
previously disallowed claim.  38 U.S.C.A. § 5108 (West 1991).  

In an April 1974 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a right knee disability.  
The veteran was notified of this decision and he did not file 
an appeal.  The decision became final.  38 U.S.C.A. § 7105 
(West 1991). 

In August 1999, the veteran filed an application to reopen 
the claim for service connection for a right knee disability.    

At the time of the April 1974 rating decision, the evidence 
of record included the service medical records; a November 
1951 examination report by Dr. W.S.; November 1951 X-ray 
examinations; November 1956 VA examination report; a July 
1967 examination by Dr. J.H.; an August 1967 VA examination 
report; October 1967 X-ray examination report; October 1967 
report by Dr. E.Y.; November 1972 report by Dr. E.Y.; a 
February 1973 VA examination report; a March 1973 report by 
Dr. E.Y.; hospital records dated from September 1973 to 
October 1973; February 1974 X-ray examination report; and a 
February 1974 VA examination report.  

The service medical records are negative for reported 
treatment or complaints of a right knee disability.  The 
August 1967 VA examination report reflects a diagnosis of 
osteoarthritis of the right knee.  The February 1974 VA 
examination report notes that the veteran reported injuring 
his right knee in service.  The diagnosis was post operative 
status osteoarthritis with multiple loose bodies of the right 
knee.  

The evidence submitted since the April 1974 rating decision 
includes a May 1975 orthopedic examination report; VA 
hospital records dated from March 1984 to April 1984; a 
November 1984 examination report; VA treatment records dated 
from 1984 to 1999; a November 1999 report by Dr. R.R.; a 
February 2000 VA examination report; a December 2000 report 
by Dr. R.R.; a March 2001 VA examination report; and the 
veteran's testimony at a hearing before the Board in March 
2002.  

In the November 1999 statement, Dr. R.R. stated that the 
veteran injured his knees in service and it was his opinion 
that the veteran had bilateral lower extremity difficulties 
secondary to previous injuries sustained by the veteran's 
history in the late 1940's.  

The Board finds that the November 1999 statement of Dr. R.R. 
is new and material evidence.  The Board finds that this 
evidence is new because it had not been previously submitted 
to agency decisionmakers.

The Board finds that this evidence is material because it 
bears directly and substantially upon the specific matter 
under consideration, which is whether the veteran incurred a 
right knee disability in service.  As noted above, the reason 
for the denial of the claim for service connection in 1974 
was that there was no evidence that the veteran's current 
right knee disability was incurred in service.  The Board 
notes that for the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus, supra.  The Board also 
notes that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  Hodge, supra.  Finally, the 
Board finds this case to be closer to Molloy v. Brown, 9 Vet. 
App. 513 (1996), than to Reonal v. Brown, 5 Vet. App. 458 
(1993).  Thus, the Board finds this evidence to be new and 
material evidence and the claim is reopened.   

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left hip 
disability

In a February 1985 rating decision, the RO denied the claim 
for service connection for a left hip disability on the basis 
that there was no indication in the record that the veteran 
had a left hip disability in service, and that the current 
left hip disability became manifest many years after service 
and was not etiologically related to service.  The veteran 
was notified of this decision and filed a timely appeal.  

In a November 1985 decision, the Bord denied entitlement to 
service connection for a left hip disability on the basis 
that the left hip disability was not present in service or 
for many years after service, and was not related to the 
veteran's period of service or to the veteran's service-
connected left knee disability.  The veteran was notified of 
this determination by letter in November 1985.  This Board 
decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  Therefore, in order to reopen this claim, new and 
material evidence must be submitted.  38 U.S.C.A. § 5018; 
38 C.F.R. § 3.156.

In August 1999, the veteran filed an application to reopen 
the claim for service connection for a left hip disability.    

At the time of the November 1985 rating decision, the 
evidence of record included the service medical records; a 
November 1951 examination report by Dr. W.S.; November 1951 
X-ray examinations; November 1956 VA examination report; a 
July 1967 examination by Dr. J.H.; an August 1967 VA 
examination report; October 1967 X-ray examination report; 
October 1967 report by Dr. E.Y.; November 1972 report by Dr. 
E.Y.; a February 1973 VA examination report; a March 1973 
report by Dr. E.Y.; hospital records dated from September 
1973 to October 1973; February 1974 X-ray examination report; 
a February 1974 VA examination report; a May 1975 orthopedic 
examination report; VA hospital records dated from March 1984 
to April 1984; and a November 1984 examination report.  

The service medical records are negative for reported 
treatment or complaints of a left hip disability.  VA 
hospital records dated in March and April 1984 indicate that 
the veteran reported having a history of left hip pain since 
1975.  The veteran underwent a total left hip replacement.  
The diagnosis was ankylosed left hip secondary to severe 
avascular necrosis.   

The evidence submitted since the November 1985 Board decision 
includes VA treatment records dated from 1985 to 1999; a 
November 1999 report by Dr. R.R.; a February 2000 VA 
examination report; a December 2000 report by Dr. R.R.; a 
March 2001 VA examination report; and the veteran's testimony 
at a hearing before the Board in March 2002.  

The VA treatment records, the November 1999 statement by Dr. 
R.R., the February 2000 VA examination report, the December 
2000 statement by Dr. R.R., and the March 2001 VA examination 
report can be considered to be new since this evidence was 
not previously considered at the time of the November 1985 
Board decision.  However, this medical evidence can not be 
considered to be material.  This medical evidence discusses 
the impairment due to the left hip disability.  It does not 
establish that the left hip disability was incurred in 
service or that the left hip disability is related to the 
veteran's period of service or to the service-connected left 
knee disability.  In fact, the March 2001 VA examination 
report provides a medical opinion that the service-connected 
left knee disability did not cause the left hip disability.  
Therefore, by themselves or in connection with other evidence 
previously assembled, these treatment records, reports, and 
medical statements are not so significant that they must be 
considered in order to fairly determine the merits of the 
claim because this evidence does not establish service 
incurrence or a relationship between the left hip disability 
and service or a service-connected disability.  This evidence 
does not bear directly and substantially upon the specific 
matter under consideration which is whether the left hip 
disability was incurred in service.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus, the Board concludes 
that this evidence is not material.

At the hearing before the Board in March 2002, the veteran 
stated that his left hip disability was due to his service-
connected left knee disability.  The veteran's testimony at 
the hearing before the Board in March 2002 can be considered 
new evidence because this evidence was not previously before 
the Board at the time of the November 1985 decision.  
However, this evidence can not be considered to be material, 
because this evidence is not probative.  Although the veteran 
and other lay persons are competent to provide an account of 
the veteran's symptoms, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge."  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  There is no evidence 
of record that the veteran himself possesses the technical or 
specialized knowledge to provide a probative conclusion with 
respect to the issue of whether the veteran's left hip 
disorder was due to his service-connected left knee disorder.  
See Espiritu, supra.  Thus, these statements are not 
competent evidence and can not be considered to be probative.  

Thus, the Board finds that the evidence presented by the 
veteran with regard to his claim of entitlement to service 
connection for a left hip disability is not new and material.  
The claim will not be reopened, and the appeal is denied.   


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for traumatic osteoarthritis of the left knee with 
osteochondromatosis and loose bodies is denied.   

New and material evidence has been submitted to warrant 
reopening the claim of service connection for a right knee 
disability, and the appeal is granted to that extent.   

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for a left hip 
disorder, and the appeal is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

